34 Cal.App.4th 1467 (1995)
41 Cal. Rptr.2d 139
RONALD S., Petitioner,
v.
THE SUPERIOR COURT OF MENDOCINO COUNTY, Respondent; MENDOCINO COUNTY DEPARTMENT OF SOCIAL SERVICES, Real Party in Interest.
Docket No. A069248.
Court of Appeals of California, First District, Division Four.
May 19, 1995.
*1468 COUNSEL
Ronald W. Brown, Public Defender, and Teresa Ann Capriolo, Deputy Public Defender, for Petitioner.
No appearance for Respondent.
H. Peter Klein, County Counsel, and Sandra L. Applegate, Deputy County Counsel, for Real Party in Interest.
OPINION
ANDERSON, P.J.
Petitioner Ronald S., the father of the minor Dylan H., has filed a petition for extraordinary relief pursuant to Welfare and Institutions Code section 366.26, subdivision (l) (referred to hereafter as section 366.26). (1) Petitioner raises no substantive issues but requests this court to provide guidance to trial counsel who find no arguable claims to be raised by the petition for writ relief and to conduct a review of the entire record to determine for itself whether there are arguable issues in this case.
The review petitioner requests, referred to as a Wende review, is required in reviews of criminal convictions. (See People v. Wende (1979) 25 Cal.3d 436 [158 Cal. Rptr. 839, 600 P.2d 1071].) In In re Angela G. (1995) 38 Cal. App.4th 588 [39 Cal. Rptr.2d 308] review granted June 15, 1995 (S046327), we held that Wende review was not required on the appeal of an order terminating parental rights. Prior to the amendment of subdivision (l) of section 366.26, the decision to set a section 366.26 hearing could be reviewed on appeal from the final order made at the section 366.26 hearing. (In re Matthew C. (1993) 6 Cal.4th 386, 401 [24 Cal. Rptr.2d 765, 862 P.2d 765].) Subdivision (l) now provides that the decision to set a section 366.26 hearing may not be raised on appeal unless a writ petition challenging the *1469 order was filed in a timely manner. "These petitions for extraordinary writs for relief from orders setting selection and implementation hearings function like interlocutory appeals." (Guillermo G. v. Superior Court (1995) 33 Cal. App.4th 1168, 1173 [39 Cal. Rptr.2d 748.) It follows that petitioners, when challenging the setting of a section 366.26 hearing, are not entitled to an independent Wende review.
In view of the possible effect on a later appeal from a final order at the section 366.26 hearing, petitioner's counsel asks for guidance to trial counsel who find no arguable claims to raise  a request to this court to decide an issue in a proceeding which has not yet been held. We consider such "guidance" from this court to be inappropriate and premature.
The petition is dismissed.
Poche, J., and Perley, J., concurred.
A petition for a rehearing was denied June 12, 1995.